Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 28, 2015

                                        No. 04-15-00405-CV

                             David GILLESPIE and Michael O'Brien,
                                         Appellants

                                                 v.

                            A.L. HERNDEN and Frederick R. Zlotucha,
                                        Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-10278
                          Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        To date, appellant David Gillespie has failed to pay the applicable filing fee in this
appeal. Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that he is
excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1 (providing
that party who qualifies as indigent under Rule 20 may proceed without advance payment of
costs). If appellant fails to respond within the time provided, this appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court